DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-8, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because it is unclear if the implantable marker is part of the claimed system.  Further, it is unclear how the marker can detect and locate markers.  It appears that the probe detects the marker instead.  It is also unclear if multiple markers are claimed.
	Claim 2 is indefinite because “the site” lacks antecedent basis.
	Claim 2 is indefinite because it is unclear what import the parenthetical provides.  It is unclear if the parenthetical is a limitation or an example.  
	Claim 2 is indefinite because it is unclear what structural limitations are implied by the intended use limitations of marking a lesion and lymph node detection.

	Claim 6 is indefinite because it is unclear if the marker and tracer are work pieces and intended uses or if the marker and tracer are part of the system.  In the latter option it appears the scope of claim 6 is not commensurate with the scope of the preamble with claim 1.
Claim 7 is indefinite because it contains an improper Markush group.  Consequently, it is unclear what elements are considered to be required by the claim.  
Regarding claim 7, it is unclear if the non- imaging marker detection technology is the same as the first non-imaging detection technology of claim 1 or a new element.  The non- imaging marker detection technology also lacks antecedent basis.
Regarding claim 8, it is unclear if the non- imaging tracer detection technology is the same as the first non-imaging detection technology of claim 1 or a new element.  The non- imaging tracer detection technology also lacks antecedent basis.
	Both the distance and the proximity in claim 13 lack antecedent basis, rendering the claim indefinite.
	Claim 13 is indefinite because it is unclear which elements are included in the at least one phrase.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations a base unit in claim 1 and a drive signal source in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of WO 2009/128062 A2 to Kornblau et al., and in view of U.S. PG Pub. No. 2014/0180087 A1 to Millett et al.
Regarding claim 1, AAPA discloses a detection system for locating markers or tracers in the body, the system comprising: a base unit and at least two detection probes, wherein a first detection probe uses a first non-imaging detection technology to detect an implantable marker and a second detection probe uses a second, non-imaging detection technology to detect an injectable tracer; and wherein the base unit is capable of receiving detection signals and providing detection information to a user from both probes (see Background).
Although AAPA discloses the use of two detection technologies and a hybrid system using both a tracer and a marker, AAPA does not disclose the use of two different types of probes.  However, the use of two different probes on a single base unit would have been obvious for two reasons.  First, it would have been obvious to integrate the various systems of AAPA with each other, and second, it would have been an obvious substitution of one detection technology for another.
First, it is obvious to integrate two known elements into a single device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  In support of this finding Examiner notes Kornblau discloses a similar medical object tracking system, wherein two tracking modalities are integrated into a single system using a single base unit (see Fig. 1 and page 10).  Moreover, Millett also discloses a similar hybrid medical sensing device, wherein multiple probe elements are combined into a single unit 
Consequently, it would have been obvious and predictable to have combined the marker detection technologies of AAPA with the tracer detection technologies of AAPA because doing so would predictably provide a coherent and consolidated medical device useful in breast cancer surgery for tracking tracers and markers.
Second, assuming the hybrid device of AAPA with the same detector for both tracers and markers, it would have been an obvious and predictable solution to substitute out either the tracer or marker detection technology for another already disclosed in AAPA for the obvious and predictable purpose of tracking a tracer or marker respectively.
Regarding claim 2, AAPA further discloses a device, wherein the implantable marker comprises detection technology to detect and locate markers marking the site of a lesion of interest (“lesion localization”) and the injectable tracer is for lymph node detection (see Background).
Regarding claims 3 and 4, Kornblau and Millett both disclose a device, wherein the base unit has components common to both detection technologies and components specific to each different detection technology; and wherein the components common to both detection technologies are selected from the group consisting of: a main processing unit; a signal processing unit; a display; an audio output; an analogue to digital convertor (ADC); a digital to 
It would have been obvious and predictable to have combined the marker detection technologies of AAPA with the tracer detection technologies of AAPA because doing so would predictably provide a coherent and consolidated medical device useful in breast cancer surgery for tracking tracers and markers.  Further, using a single processor and display as in Kornblau and Millett would provide the predictable benefit of using less parts while providing specialized elements for each detection modality.
Regarding claim 6, AAPA discloses a device, wherein the marker or tracer emits a signal which is detected by a sensor in the first or second probe which is transmitted to and recetved by the base unit (see Background).
Regarding claim 7, AAPA discloses a device, wherein the non- imaging marker detection technology used in the marker detection probe is selected from: gamma detection; magnetic detection; electromagnetic detection; RFID detection; DC magnetic field sensing; AC magnetic susceptometry; DC magnetic excitation and detection; resonant magnetic tag detection; Radar detection; and infra- red detection, or any combinations thereof (see Background).
Regarding claim 8, AAPA discloses a device, wherein the non- imaging tracer detection technology used in the tracer detection probe is selected from: gamma detection; DC magnetic excitation and detection; DC magnetic field sensing; and AC magnetic susceptometry (see Background).
Regarding claims 9-11, Milltett discloses a similar medical data processing system, wherein the system includes a mode select switch to switch between a marker detection probe mode and a tracer detection probe mode;  wherein the mode select switch is selected from a switch or dial on the base unit, a footswitch, a control on the probe or be via voice or gesture control; and wherein the base unit includes a visual or audio display providing a different theme dependent upon the selected mode to aid differentiation between the modes of detection (see para 37, 38, 96, 97, 99, and 117-121, noting the use of a touch screen is a gesture).
It would have been obvious to one of skill in the art to have combined the teachings of AAPA and Millett because doing so would predictably allow a user to select data that the user wants to see.
Regarding claim 13 and in light of the 112 deficiencies noted herein, AAPA discloses a device, wherein the base unit receives signals from one or both probes to provide an output indicating at least one of the position of the marker or tracer and the distance of the marker or tracer from the probe or the proximity of the marker or tracer to the probe (se Background, noting that locating a seed reads on determining its position).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Kornblau, and Millett as applied to claim 1 above, and further in view of WO 2011/067576 A1 to Hattersly et al.
Regarding claim 5, AAPA discloses a device, wherein a drive signal is provided to one or both probes to excite an energy source in the probe for exciting the marker or tracer (see Background, referencing Hattersly).
Further, Hattersly discloses a similar detection device, comprising a base unit with a drive signal source for providing to one or both probes to excite an energy source in the probe for exciting the marker or tracer (see Figs. 2-6 and abstract).
It would have been obvious to one of skill in the art to have used the suggestion of AAPA to include a base unit with an energy source to power the probe of AAPA because doing so would predictably power the probe and allow for magnetic detection of the marker and target.
Regarding claim 12, Hattersly discloses a similar detection device, wherein the base unit includes an amplifier to amplify the detection signals received from the detection probes (see Fig. 2 and page 16).
It would have been obvious and predictable to include an amplifier to amplify returned signals that might otherwise be too faint to record or utilize.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793